Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 1 of 12 Page ID #:1165


   1    KILPATRICK TOWNSEND & STOCKTON LLP
        CAROLINE Y. BARBEE (State Bar No. 239343)
   2    cbarbee@kilpatricktownsend.com
        9720 Wilshire Blvd, Penthouse Suite
   3    Beverly Hills, California 90212
        Telephone: (310) 248-3830
   4    Facsimile: (310) 860-0363
   5
       J. DAVID MAYBERRY (Admitted Pro Hac Vice )
   6   dmayberry@kilpatricktownsend.com
       SARA K. STADLER (Pro Hac Vice forthcoming)
   7   sstadler@kilpatricktownsend.com
       The Grace Building
   8   1114 Avenue of the Americas
       New York, New York 10036
   9   Telephone: (212) 775-8700
       Facsimile: (212) 775-8800
  10
       MARK H. REEVES (Pro Hac Vice forthcoming)
  11   mreeves@kilpatricktownsend.com
       Enterprise Mill
  12   1450 Greene St., Suite 230
       Augusta, Georgia 30901
  13   Telephone: (706) 823-4206
       Facsimile: (706) 828-4488
  14

  15
       Attorneys for Defendant
  16   HONEY BAKED HAM COMPANY LLC
  17                       UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
  18
                                SOUTHERN DIVISION
  19
        HONEY BAKED HAM INC., a                CASE NO.: 8:19-cv-01528-JVS
  20    California corporation,                (DFMx)
  21                     Plaintiff,            ANSWER TO PLAINTIFF’S
                                               COMPLAINT FOR BREACH OF
  22         v.                                CONTRACT
  23    HONEY BAKED HAM COMPANY
        LLC, a Delaware limited liability      Date:
  24    company, and DOES 1 THROUGH            Time:
        20,                                    Department:
  25
                         Defendants.           Assigned to the Hon. James V. Selna
  26
                                               Complaint filed: August 7, 2019
  27

  28
Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 2 of 12 Page ID #:1166


   1          Defendant Honey Baked Ham Company, LLC (“Defendant” or “Honey Baked
   2    USA”) answers the allegations of Honey Baked California Honey Baked Ham,
   3    Inc.’s (“Plaintiff” or “Honey Baked California”) Complaint as follows:
   4                                   NATURE OF ACTION
   5          1.     Honey Baked USA admits that it sells Honey Baked Ham branded
   6    products online. Honey Baked USA denies the remaining allegations contained in
   7    Paragraph 1 of the Complaint.
   8          2.     Honey Baked USA admits that HBH Limited Partnership, the
   9    predecessor in interest to HBH Licensing, LLC (“Licensor”), which is wholly owned
  10    by Honey Baked USA, granted Honey Baked California certain exclusive rights and
  11    a license as set forth in a License Agreement, dated on or about July 1, 2015 (“the
  12    License Agreement”). Honey Baked USA admits that the License Agreement grants
  13    Honey Baked California an exclusive right and license to sublicense to qualified
  14    parties the right to establish and operate specialty retail stores and cafés primarily
  15    identified by proprietary marks using a system for the primary purpose of selling
  16    finished hams and other branded products in California. Honey Baked USA further
  17    admits that the License Agreement grants Honey Baked California certain exclusive
  18    rights and license to offer, complete, and fulfill online sales to customers and
  19    consumers in California, subject to the reserved rights of other licensees of Licensor
  20    to solicit their existing customers and consumers in California. Except as admitted,
  21    Honey Baked USA denies the remaining allegations in Paragraph 2 of the
  22    Complaint.
  23          3.     Honey Baked USA admits that Honey Baked California and Honey
  24    Baked USA operate separate online shopping websites. Honey Baked USA admits
  25    that Licensor controls www.honeybaked.com. Honey Baked USA admits that
  26    www.honeybaked.com, among other things, promotes Honey Baked Ham branded
  27    products throughout the country. Honey Baked USA denies the remaining
  28    allegations in Paragraph 3 of the Complaint.


                                                                                         -2-
Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 3 of 12 Page ID #:1167


   1          4.     Honey Baked USA admits that www.honeybaked.com, referred to in
   2    the Complaint as the National Website, currently requires that the consumer select
   3    the customer’s state of residence and that customers selecting “California” are
   4    redirected to Honey Baked California’s shopping website,
   5    www.shophoneybaked.com. Honey Baked USA further admits that customers who
   6    select any state other than California are directed to Honey Baked USA’s online
   7    shopping site, www.honeybakedonline.com. Honey Baked USA denies the
   8    remaining allegations in Paragraph 4 of the Complaint.
   9          5.     Honey Baked USA admits that Licensor sent letters to Honey Baked
  10    California on July 22 and 30, 2019. Honey Baked USA further admits that the July
  11    22, 2019, letter indicated that Licensor intended, beginning August 11, 2019, to
  12    remove the state of residence mechanism for directing customers to an online
  13    retailer. Except as admitted, Honey Baked USA denies the remaining allegations in
  14    Paragraph 5 of the Complaint.
  15          6.     Honey Baked USA denies the allegations in Paragraph 6 of the
  16    Complaint.
  17          7.     Honey Baked USA admits that Honey Baked California filed this action
  18    seeking a temporary restraining order and preliminary and permanent injunctions.
  19    Honey Baked USA denies the remaining allegations in Paragraph 7 of the
  20    Complaint.
  21                                         PARTIES
  22          8.     Honey Baked USA admits the allegations in Paragraph 8 of the
  23    Complaint.
  24          9.     Honey Baked USA admits the allegations in Paragraph 9 of the
  25    Complaint.
  26          10.    Honey Baked USA lacks information sufficient to form a belief as to
  27    the truth of the allegations contained in Paragraph 10 of the Complaint, and, on that
  28    basis, they are denied.


                                                                                      -3-
Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 4 of 12 Page ID #:1168


   1          11.    Honey Baked USA lacks information sufficient to form a belief as to
   2    the truth of the allegations contained in Paragraph 10 of the Complaint, and, on that
   3    basis, they are denied.
   4          12.    Honey Baked USA denies the allegations in Paragraph 12 of the
   5    Complaint.
   6                                          JURISDICTION
   7          13.    The allegations contained in Paragraph 13 of the Complaint are legal
   8    conclusions to which no response is required. Nevertheless, Honey Baked USA
   9    admits that it is a Delaware limited liability company with its principal place of
  10    business in the State of Georgia, and Honey Baked USA affirmatively states that it
  11    does not contest the subject-matter jurisdiction of this Court.
  12          14.    Honey Baked USA admits the allegations in Paragraph 14 of the
  13    Complaint.
  14          15. Honey Baked USA admits that it is registered to do business in California
  15    with the California Secretary of State. Honey Baked USA denies the allegation that
  16    it is engaged in efforts to make sales to customers located in California in violation
  17    of Honey Baked California’s rights under the License Agreement. The remaining
  18    allegations in Paragraph 15 of the Complaint are legal conclusions to which no
  19    response is required. Nevertheless, Honey Baked USA affirmatively states that it
  20    does not contest the Court’s personal jurisdiction over Honey Baked USA.
  21          16. The allegations contained in Paragraph 16 of the Complaint are legal
  22    conclusions to which no response is required. Nevertheless, Honey Baked USA
  23    affirmatively states it does not contest that venue is proper.
  24                                FACTUAL BACKGROUND
  25          17.    Honey Baked USA denies that it is the licensor of products under the
  26    Honey Baked Ham Brand (the “Brand”). Honey Baked USA admits that it sells
  27    products under the Brand. Honey Baked USA admits that its founder secured a
  28    patent covering a spiral slicing machine and that its founder began selling branded


                                                                                       -4-
Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 5 of 12 Page ID #:1169


   1    products processed by using that spiral slicing machine at least as early as 1957 in
   2    Detroit, Michigan. Except as admitted, Honey Baked USA denies the remaining
   3    allegations of Paragraph 17 of the Complaint.
   4          18.    Honey Baked USA admits that as the Brand expanded nationwide, the
   5    founder allocated the operation of the business under the Brand among the Honey
   6    Baked Ham founder’s children, who operated the business under the Brand in
   7    geographically licensed territories. Honey Baked USA denies the remaining
   8    allegations in Paragraph 18 of the Complaint.
   9          19.    Honey Baked USA admits that HBH Limited Partnership, the
  10    predecessor in interest to Licensor, granted Honey Baked California certain
  11    exclusive rights and a license as set forth in a prior version of a license agreement,
  12    which granted Honey Baked California an exclusive right and license to sublicense
  13    to qualified parties the right to establish and operate specialty retail stores and cafés
  14    primarily identified by proprietary marks for the primary purpose of selling finished
  15    hams and other branded products in California. Honey Baked USA further admits
  16    that the prior version of the license agreement granted Honey Baked California
  17    certain exclusive rights and license to offer, complete, and fulfill online sales to
  18    customers and consumers in California, subject to the reserved rights of other
  19    licensees of Licensor to solicit their existing customers and consumers in California.
  20    Honey Baked USA admits that HBH Limited Partnership entered into the License
  21    Agreement with Honey Baked California on or about July 1, 2015, and that what
  22    appears to be a true and correct copy of that Licensing Agreement is attached to
  23    Honey Baked California’s Complaint as Exhibit A. Except as admitted, Honey
  24    Baked USA denies the remaining allegations in Paragraph 19 of the Complaint.
  25          20.    Honey Baked USA admits that after the HBH Limited Partnership
  26    renewed the 2015 License Agreement with Honey Baked California, the descendants
  27    of the founder contributed their family-owned businesses, which they operated under
  28    the Brand, into one consolidated entity and that they each assigned their separate


                                                                                         -5-
Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 6 of 12 Page ID #:1170


   1    licenses to Honey Baked USA. Except as admitted, Honey Baked USA denies the
   2    remaining allegations of Paragraph 20 of the Complaint.
   3          21.    Honey Baked USA admits that Honey Baked California is the only
   4    entity with the right to sell Honey Baked Ham franchises in California. Honey
   5    Baked USA denies that Honey Baked California is the only entity with the right to
   6    offer, sell, and fulfill mail-order transactions of Honey Baked Ham branded products
   7    in California. Honey Baked USA denies the remaining allegations in Paragraph 21
   8    of the Complaint.
   9          22.    Honey Baked USA admits that the License Agreement sets limits on
  10    Honey Baked USA’s level of involvement in the State of California. Honey Baked
  11    USA denies the remaining allegations in Paragraph 22 of the Complaint.
  12          23.    Honey Baked USA admits that Paragraph 23 of the Complaint
  13    incompletely quotes and adds emphasis to certain language in § 2(a) of the License
  14    Agreement. Honey Baked USA further admits that Paragraph 23 of the Complaint
  15    accurately states the definition of the term “Territory” in § 1(d) of the License
  16    Agreement. Honey Baked USA further admits that the footnote appended to
  17    Paragraph 23 of the Complaint accurately quotes and adds emphasis to certain
  18    language in the definition of “Mail Order Transactions” in § 1(g) of the License
  19    Agreement. Honey Baked USA denies the remaining allegations in Paragraph 23 of
  20    the Complaint.
  21          24.    Honey Baked USA admits that the language appearing in quotation
  22    marks in Paragraph 24 of the Complaint incompletely quotes and adds emphases to
  23    certain language from §§ 6(b)(xi) and 6(c)(iv) of the License Agreement. Honey
  24    Baked USA denies the remaining allegations in Paragraph 24 of the Complaint.
  25          25.    Honey Baked USA admits that Licensor may establish an orderly
  26    system to administer online sales and must operate and maintain a national website
  27    to promote the Brand. Honey Baked USA otherwise denies the allegations in
  28    Paragraph 25 of the Complaint.


                                                                                       -6-
Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 7 of 12 Page ID #:1171


   1          26.    Honey Baked USA admits that Honey Baked California and Honey
   2    Baked USA operate separate online shopping websites and have done so for years.
   3    Honey Baked USA admits that certain of each party’s online rights are divided by
   4    territory. Except as admitted, Honey Baked USA denies the remaining allegations in
   5    Paragraph 26 of the Complaint.
   6          27.    Honey Baked USA admits that www.honeybaked.com, referred to in
   7    the Complaint as the National Website, promotes HBH Branded products throughout
   8    the country. Honey Baked USA further admits that customers who visit that website
   9    and seek to shop online are asked to select their state of residence and that customers
  10    selecting “California” are redirected to Honey Baked California’s website. Honey
  11    Baked USA further admits that customers selecting any other state are directed to
  12    Honey Baked USA’s online shopping site. Honey Baked USA denies the remaining
  13    allegations in Paragraph 27 of the Complaint.
  14          28.    Honey Baked USA admits that Licensor has implemented a state of
  15    residence sorting mechanism to refer online traffic to California. Honey Baked USA
  16    further admits that the License Agreement allows Honey Baked California to
  17    promote its separate licensed business in California. Honey Baked USA denies the
  18    remaining allegations in Paragraph 28 of the Complaint.
  19          29.    Honey Baked USA admits that there is a lengthy production process for
  20    certain Honey Baked Ham branded products and that the market for many of those
  21    products is cyclical. Honey Baked USA further admits that the peak season for sale
  22    of Honey Baked Ham branded products revolves around the late-December holidays
  23    and that certain products take months to complete. Honey Baked USA further admits
  24    that it analyzes trends in sales from prior years as one of the factors in ordering
  25    future production. Honey Baked USA lacks information and belief as to the
  26    remaining allegations in Paragraph 29 of the Complaint, and therefore denies them.
  27          30.    Honey Baked USA admits that the parties depend on the National
  28    Website as a geographically undifferentiated means to solicit new customers online


                                                                                        -7-
Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 8 of 12 Page ID #:1172


   1    and that to honor the License Agreement, Licensor devised a system on its National
   2    Website to forward inquiries from California residents to Honey Baked California’s
   3    website. Honey Baked USA admits that consumers of the Brand have become
   4    accustomed to this process. Honey Baked USA affirmatively states that this is not
   5    the only possible way to honor the Licensing Agreement. Honey Baked USA denies
   6    the remaining allegations in Paragraph 30 of the Complaint.
   7          31.    Honey Baked USA admits that Licensor sent Richard Gore a letter on
   8    July 22, 2019, discussing Licensor’s intent in the future to eliminate the mechanism
   9    that allows each online customer to select their state of residency. Honey Baked
  10    USA further admits that the July 22 letter stated Honey Baked USA’s intent in the
  11    future to begin to fulfill orders for online purchases through Honey Baked USA’s
  12   shopping website. Honey Baked USA further admits that what appears to be a true
  13   and correct copy of that July 22 letter is attached as Exhibit B to the Complaint.
  14   Honey Baked USA denies the remaining allegations of Paragraph 31 of the
  15   Complaint.
  16          32.    Honey Baked USA denies the allegations in Paragraph 32 of the
  17   Complaint.
  18          33.    Honey Baked USA admits that incomplete quotes from the letter
  19   attached as Exhibit B appear in Paragraph 33 of the Complaint. Honey Baked USA
  20   denies the remaining allegations in Paragraph 33 of the Complaint.
  21          34.    Honey Baked USA admits that Licensor sent a second letter to Richard
  22    Gore on July 30, 2019, and that what appears to be a true and correct copy of that
  23    letter is attached as Exhibit C to the Complaint. Honey Baked USA further admits
  24    that incomplete quotes from that letter appear in Paragraph 34 of the Complaint.
  25    Honey Baked USA denies the remaining allegations in Paragraph 34 of the
  26    Complaint.
  27

  28


                                                                                      -8-
Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 9 of 12 Page ID #:1173


   1          35.    Honey Baked USA admits that the quoted text in Paragraph 35 of the
   2    Complaint appears in the letter attached as Exhibit C to the Complaint. Honey Baked
   3    USA denies the remaining allegations in Paragraph 35 of the Complaint.
   4          36.    Honey Baked USA admits that the quoted text in Paragraph 36 of the
   5    Complaint appears in the letter attached as Exhibit C to the Complaint. Honey Baked
   6    USA denies the remaining allegations in Paragraph 36 of the Complaint.
   7          37.    Honey Baked USA admits that Honey Baked California sought a
   8    temporary restraining order and a preliminary injunction and seeks permanent
   9    injunctive relief as set forth in the Complaint. Honey Baked USA denies the
  10    remaining allegations in Paragraph 37 of the Complaint.
  11                              FIRST CAUSE OF ACTION
  12          38.    Honey Baked USA incorporates its prior responses to the allegations
  13    contained in Paragraphs 1 to 37 of Honey Baked California’s Complaint.
  14          39.    Honey Baked USA admits that HBH Limited Partnership entered into a
  15    License Agreement with Honey Baked California on July 1, 2015. Honey Baked
  16    USA denies that it entered into the License Agreement.
  17          40.    Honey Baked USA denies the allegations in Paragraph 40 of the
  18    Complaint.
  19          41.    Honey Baked USA admits that Mail Order Transactions under the
  20    License Agreement include online sales. Honey Baked USA denies remaining the
  21    allegations in Paragraph 41 of the Complaint.
  22          42.    Honey Baked USA denies the allegations in Paragraph 42 of the
  23    Complaint.
  24          43.    Honey Baked USA denies the allegations in Paragraph 43 of the
  25    Complaint.
  26          44.    Honey Baked USA denies the allegations in Paragraph 44 of the
  27    Complaint.
  28


                                                                                      -9-
Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 10 of 12 Page ID #:1174


    1         45.    Honey Baked USA denies the allegations in Paragraph 45 of the
    2   Complaint.
    3         46.    Honey Baked USA denies that the Court’s authority to enter any relief
    4   derives from the License Agreement. Honey Baked USA affirmatively states that it
    5   does not contest the Court’s authority to adjudicate this dispute.
    6         47.    Honey Baked USA denies the allegations in Paragraph 47 of the
    7   Complaint.
    8                                        DEFENSES
    9         Honey Baked USA affirmatively denies any and all other allegations,
   10   inferences, or implications arising from any statement in Honey Baked California’s
   11   Complaint to the extent such has not been affirmatively admitted by Honey Baked
   12   USA in its answer.
   13         Honey Baked USA further propounds the following separate and additional
   14   defense, and by doing so, Honey Baked USA in no way concedes that it has the
   15   burden of proof/and or burden of persuasion with respect thereto.
   16                                 First Affirmative Defense
   17         1.     Plaintiff has failed to join a required party under Rule 19. The
   18   Licensing Agreement that gives rise to the alleged rights and obligations asserted in
   19   Honey Baked California’s Complaint was entered into by Honey Baked California
   20   and HBH Limited Partnership. HBH Limited Partnership assigned all of its rights
   21   and interests in the License Agreement to Licensor, and Licensor agreed to assume
   22   all of HBH Limited Partnership’s obligations under the License Agreement, on or
   23   about May 4, 2015, and notice of this assignment and assumption was provided to
   24   Honey Baked California on or about May 7, 2015. Accordingly, Licensor, as
   25   successor in interest to HBH Limited Partnership and the entity charged with
   26   fulfilling HBH Limited Partnership’s obligations under the Licensing Agreement,
   27   has an interest in the subject matter of this litigation that, as a practical matter, may
   28   be impaired by resolution of the case in its absence. Honey Baked USA is neither a


                                                                                       - 10 -
Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 11 of 12 Page ID #:1175


    1   party nor a successor in interest to a party to the License Agreement, and Honey
    2   Baked California’s claims lie, if at all, against Licensor, not against Honey Baked
    3   USA.
    4                                PRAYER FOR RELIEF
    5          WHEREFORE, Honey Baked USA respectfully requests the following relief:
    6          (1)   That the Court enter a judgment in favor of Honey Baked USA and
    7                against Honey Baked California on Honey Baked California’s claims,
    8                and dismiss Honey Baked California’s claims with prejudice;
    9          (2)   That Honey Baked California takes nothing;
   10          (3)   That the Court award Honey Baked USA further relief against Honey
   11                Baked California, including Honey Baked USA’s attorney’s fees and
   12                costs; and
   13          (4)   For such other and further relief as the Court deems just and proper.
   14

   15   DATED: October 7, 2019                 Respectfully submitted,
   16
                                               KILPATRICK TOWNSEND &
   17                                          STOCKTON LLP
   18
                                                /s/ John David Mayberry
   19                                          John David Mayberry (Pro Hac Vice)
                                               dmayberry@kilpatricktownsend.com
   20                                          Sara K. Stadler (Pro Hac Vice forthcoming)
                                               sstadler@kilpatricktownsend.com
   21                                          The Grace Building
                                               1114 Avenue of the Americas
   22                                          New York, New York 10036
                                               Telephone: (212) 775-8700
   23                                          Facsimile: (212) 775-8800
   24                                          Caroline Y. Barbee (Bar No. 239343)
                                               cbarbee@kilpatricktownsend.com
   25                                          9720 Wilshire Blvd, Penthouse Suite
                                               Beverly Hills, California 90212
   26                                          Telephone: (310) 248-3830
                                               Facsimile: (310) 860-0363
   27
                                               Mark H. Reeves (Pro Hac Vice forthcoming)
   28                                          mreeves@kilpatricktownsend.com

                                                                                     - 11 -
Case 8:19-cv-01528-JVS-DFM Document 56 Filed 10/07/19 Page 12 of 12 Page ID #:1176


    1                                      Enterprise Mill
                                           1450 Greene St., Suite 230
    2                                      Augusta, Georgia 30901
                                           Telephone: (706) 823-4206
    3                                      Facsimile: (706) 828-4488
    4                                      Attorneys for Honey Baked USA
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                                             - 12 -
